This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 62
The People &c.,
            Respondent,
        v.
Tyrone D. Manor,
            Appellant.




          Kimberly F. Duguay, for appellant.
          Robert J. Shoemaker, for respondent.




MEMORANDUM:
     The order of the Appellate Division should be affirmed.
     Defendant challenges the judgment convicting him, upon his
plea of guilty, of murder in the second degree (Penal Law §
125.25 [1]) and sentencing him, pursuant to the plea agreement,
to 18 years to life in prison.
     We agree with the Appellate Division that County Court did

                                 - 1 -
                               - 2 -                          No. 62

not abuse its discretion by denying defendant's motion to
withdraw his guilty plea without holding a hearing. Defendant had
been provided with two alternative plea offers.   The record shows
that at the plea allocution, the court explained the two plea
options and the rights that defendant was giving up by not going
to trial.   Defendant indicated that he understood and had
discussed the guilty plea with his counsel.   To the extent that
defendant's statements during the plea colloquy raised a question
regarding his intent to kill the victim, the trial court
fulfilled its "duty to inquire further to ensure [the] guilty
plea [was] knowing and voluntary" (People v Lopez, 71 NY2d 662,
666 [1998]).
     In moving to withdraw defendant's guilty plea, defendant's
two attorneys submitted affirmations indicating that they were
surprised that defendant had decided to take the plea, that he
had not looked well on the date of the plea, and that he had been
pressured to take the plea by family members.   The motion was
also supported by the report of a psychiatrist retained by
defendant who had conducted a psychiatric examination of him
approximately two months after the court had entered the guilty
plea.   The psychiatrist repeated the allegations of family
pressure and further indicated that defendant's plea was impaired
by his use of alcohol and marijuana to control his anxiety before
arriving at the courthouse.   The doctor did not indicate that
defendant was mentally ill or otherwise lacked the capacity to


                               - 2 -
                               - 3 -                          No. 62

plead guilty.   Notably, the motion to withdraw the plea was not
supported by an affidavit from defendant.   At sentencing, the
court asked if either side wished to be heard beyond the papers,
and both the prosecutor and defense counsel stated that they had
nothing further.   Defendant did not address the court.   The court
found that there was no need for a factual hearing and stated
that it was satisfied that the plea entered was a knowing,
voluntary and intelligent waiver of defendant's rights to a
trial.   The court therefore denied the motion.
     "When a defendant moves to withdraw a guilty plea, the
nature and extent of the fact-finding inquiry rest[s] largely in
the discretion of the Judge to whom the motion is made and a
hearing will be granted only in rare instances" (People v Brown,
14 NY3d 113, 116 [2010], quoting People v Tinsley, 35 NY2d 926,
927 [1974][internal quotation marks omitted]).    As we said in
Tinsley, "[o]ften, a limited interrogation by the court will
suffice" (35 NY2d at 927).   Here, the court gave the parties an
opportunity to argue in furtherance of the motion to withdraw the
plea, and because both parties declined, the motion was
appropriately decided on the written submissions.    Furthermore,
while defense counsel claimed that defendant had been pressured
by his family to take the plea, this Court has "never recognized
'coercion' by family members as a reason for withdrawing a guilty
plea"(People v Lewis, 46 NY2d 825, 826 [1978]), and the record
here does not demonstrate that the court abused its discretion in


                               - 3 -
                                  - 4 -                             No. 62

denying the motion on that ground.        Additionally, given
defendant's silence in any sworn statement regarding his alleged
use of drugs and alcohol and the court's ability to observe
defendant during the colloquy (see People v Alexander, 97 NY2d
482, 486 [2002]["t]he court was able firsthand to assess whether
defendant was alert and knowledgeable enough to plead guilty
voluntarily"]), it was not an abuse of discretion for the court
to have denied the motion to withdraw the plea without holding a
hearing.
        Finally, defendant did not meet his burden of
demonstrating on this record that he was deprived of a fair plea
proceeding by less than meaningful representation (see generally
People v Flores, 84 NY2d 184, 187 [2000]).
*   *     *   *   *   *   *   *    *      *   *   *   *   *     *   *   *
Order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Pigott, Rivera, Abdus-Salaam, Stein and Garcia concur. Judge
Fahey took no part.

Decided May 3, 2016




                                  - 4 -